Case 1:17-cv-11847-JCB Document 44 Filed 03/01/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                                             CIVIL ACTION
                                                             NO. 17-CV-11847-JCB
JAMES DONES,
         Plaintiff,

VS.

WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY,
         Defendant-Third-Party Plaintiff.

VS.

KATHY MODIGLIANI,
         Third-Party Defendant.

                           STIPULATION OF DISMISSAL

        Now come the Parties, in the above captioned civil action, and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate and agree as

follows:

        The Plaintiff’s Count III (Maintenance & Cure), including but not limited to any

and all claims related to his degenerative back condition and for treatment related to the

September 28, 2014 incident, against the Defendant, Woods Hole, Martha’s Vineyard

and Nantucket Steamship Authority, are hereby dismissed with prejudice and without

costs to either party.

        The Defendant/Third-Party Plaintiff, Woods Hole, Martha’s Vineyard and

Nantucket Steamship Authority’s Third-Party Complaint, including Count I

(Contribution), Count II (Indemnity), Count III (Contribution & Indemnity for
Case 1:17-cv-11847-JCB Document 44 Filed 03/01/19 Page 2 of 3
                                           2


Maintenance & Cure), and Count IV (Negligence), against Third-Party Defendant,

Kathy Modigliani, are hereby dismissed with prejudice and without costs to either party.

       WHEREFORE, the Parties hereby pray that this Honorable Court adopt this

Stipulation and dismiss all Counts of the Plaintiff’s Complaint and the Defendant/Third-

Party Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket Steamship Authority’s

Third-Party Complaint with prejudice and without costs to any party.



                                                    For the Plaintiff,
                                                    By his attorneys,

                                                    “/s/Paul R. Kelley”
                                                    Paul R. Kelley, Esquire
                                                    Law Offices of John C. Manoog,
                                                    III
                                                    450 South Street
                                                    Hyannis, MA 02601
                                                    Phone: 508-775-0088
                                                    Fax: 508-775-0176


                                                    For the Defendant/Third-Party
                                                    Plaintiff,
                                                    By its attorneys,

                                                    “/s/Kirby L. Aarsheim”
                                                    Thomas J. Muzyka
                                                    BBO NO: 365540
                                                    Kirby L. Aarsheim
                                                    BBO NO: 678774
                                                    88 Black Falcon Avenue
                                                    Suite 200
                                                    Boston, MA 02210
                                                    Tel#: (617) 723-9165
                                                    Fax#: (617) 720-3489
                                                    Email:
                                                    kaarsheim@clinmuzyka.com
Case 1:17-cv-11847-JCB Document 44 Filed 03/01/19 Page 3 of 3
                                            3


                                                     For the Third-Party Defendant,
                                                     By her attorneys,

                                                     “/s/Kevin R. McNamara”
                                                     Kevin R. McNamara, Esquire
                                                     BBO #542219
                                                     Law Office of Kevin McNamara
                                                     250 First Avenue, Suite 102
                                                     Needham, MA 02494-2847
                                                     Telephone: (888) 952-6422
                                                     Fax: (781) 449-1825
                                                     Email: kmcnamara@amica.com




                           CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non-registered participants on March 1, 2019.


                                                     “/s/Kirby L. Aarsheim”
                                                     Kirby L. Aarsheim
